Citation Nr: 1227155	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dislocation of the left shoulder status post inferior capsular shift with advancement of subscapularis.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected dislocation of the left shoulder status post inferior capsular shift with advancement of subscapularis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not manifested by dislocation or nonunion of the clavicle or scapula with loose movement.  The Veteran is right handed.

2.  The objective evidence does not demonstrate that a right shoulder disorder was causally related to any period of active military service or otherwise caused or made worse by his service-connected left shoulder disability.

3.  The Veteran failed to report for the scheduled VA joint examinations in September 2011 and April 2012 without good cause.  He has been notified and has not indicated a willingness to report for examination.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for dislocation of the left shoulder status post inferior capsular shift with advancement of subscapularis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-5203 (2011).

2.  The Veteran's current right shoulder disorder is not shown to be due to disease or injury that was incurred in or aggravated by service; nor is it shown to be proximately due to, the result of, or aggravated by his service-connected left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, the notice letters did not contain an explanation of the general rating criteria relevant to his left shoulder disability.

A post-rating letter dated in March 2009 set forth applicable criteria for higher ratings for the left shoulder disability.  After issuance of the March 2009 letter, and opportunity for the Veteran to respond, the May 2009 Statement of the Case (SOC) and June 2012 Supplemental SOC (SSOC) reflect readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA treatment records and VA examination report.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The RO evaluated the Veteran's left shoulder disability under DC 5203, the criteria for evaluating impairment of the clavicle or scapula.  The normal range of shoulder motion is from 0 degrees to 180 degrees (on forward elevation/flexion and abduction) and 0 to 90 degrees (on external and internal rotation).  See 38 C.F.R. § 4.71, Plate I.

Under DC 5203, a rating of 10 percent is assigned for malunion or nonunion of the clavicle or scapula without loose movement.  A rating of 20 percent requires dislocation or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, DC 5203.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Factual Background and Analysis 

In the appealed rating decision, the RO denied an evaluation in excess of 10 percent for the left shoulder disability.  Private and VA treatment records document the Veteran's reported complaints and treatment for his left shoulder disability.

A February and May 2006 private treatment record reflects the Veteran's complaints of aching in the shoulder, limited range of motion in the shoulder (with difficulty working above the shoulder), pain radiating down the medial aspect of the humerus into the forearm and 5th finger and difficulty sleeping on the left shoulder.  Objectively, he had forward elevation to 160 degrees, abduction to 110 degrees, internal rotation to the belt line and 0 degrees of external rotation.  There was slight crepitus in the joint and pain at the end points of the range of motion.

The examiner noted that the Veteran had lost 30 degrees of external rotation of his shoulder since initial evaluation in November 1999.  Osteophytes had enlarged and he had persistent increased symptomatology.  The examiner reported that the Veteran had mild (occasionally moderate) daily pain with increased activity above shoulder height.  The pain was located in the anterior glenohumeral joint.  He used sweaters to keep the joint warm and used Celebrex to control the pain.  There were dysesthesias over the ulnar nerve distribution but no frank sensory loss.  The Veteran had generalized weakness of the shoulder and could not really work above shoulder height secondary to pain and limited range of motion.  There was no causalgia or reflex sympathetic dystrophy; however, the examiner commented there was relative ankylosis with the range of motion as described.

In February 2008, the Veteran underwent a VA fee-basis examination to evaluate his left shoulder disability.  He complained of weakness, difficulty with overhead work, lack of strength, stiffness in the mornings or when cold, swelling with increased activity, lack of endurance and fatigability.  He did not experience heat, redness, giving way, locking or dislocation.  He described a constant squeezing, aching, sharp pain that radiated to his neck and was elicited by physical activity.  The pain was relieved by medication (Celebrex and Aleve) and muscle relaxers.

Objectively, there was no edema, effusion, weakness, redness, heat, guarding of movement or subluxation.  He had flexion/forward elevation to 160 degrees, abduction to 130 degrees and full external and internal rotation (0 to 90 degrees).  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray results showed degenerative arthritic changes.

A March 2009 VA treatment record reflects that the Veteran had fairly full range of motion that was limited when going beyond the frontal plane toward the back.  Strength and grip were good.

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the left shoulder disability.  The criteria for a 20 percent rating would require dislocation or nonunion of the clavicle or scapula with loose movement.  Such impairment was simply not documented.  As impairment of the humerus, the requisite limitation of motion of the shoulder or ankylosis with the requisite limitation of motion of the shoulder are not demonstrated, a higher rating under those diagnostic codes is not warranted either.  

The Board acknowledges that the Veteran has demonstrated some arthritic changes and some limitation of motion.  However, with arthritis and some limitation of motion not compensable under other rating criteria, a 10 percent rating is for application.  38 C.F.R. § 4.71a,  DC 5003.  This is consistent with the 10 percent rating already assigned for the left shoulder disability.

Regardless of the foregoing, the Board notes under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When an examination is scheduled in conjunction with a claim for an increased rating and a claimant, without good cause, fails to report for such examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, the Veteran's claim currently on appeal is entitlement to an increased rating for his service-connected left shoulder disability.

The Veteran was scheduled for VA joint examinations in September 2011 and April 2012 but failed to report for the examinations on the requested date.   The record does not show that the Veteran attempted to contact VA to reschedule his examinations or that he submitted a statement withdrawing his claim on appeal.  In the June 2012 supplemental statement of the case (SSOC), the RO informed the Veteran that it had received a notice of his failure to report for the scheduled VA examination.  The claim was denied because there was no evidence of record showing that his left shoulder disability had worsened to warrant higher evaluation, and he failed to report for the scheduled VA examination.  He was given 30 days to respond to the SSOC with additional comments or evidence.  The record does not reflect that the SSOC was returned as undeliverable, and thus the Veteran is presumed to have received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA)).  The Veteran did not respond to the SSOC.  

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claims for an evaluation in excess of 10 percent for his left shoulder disability must be denied.  The Veteran was informed of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  He did not submit any evidence or argument as to his reason for not reporting for the examination.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA joint examination.  For all these reasons, his claim must be denied.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the left shoulder disability under consideration.  Although the Veteran's complaints of left shoulder disability suggest interference with occupational functioning, it does not appear that his left shoulder symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his left shoulder disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the left shoulder disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

A January 1989 service treatment record reflects the Veteran's complaint of right shoulder pain.  He indicated that the pain began after surgery/trauma to the left shoulder.  He felt the pain might be due to stress or overuse of the right shoulder.  He described the pain as dull type pain.  The pain was dependent upon the amount of exercise.  No medical treatment was sought.

A May 1990 physical therapy service treatment record reflects that the Veteran complained that because he used his right shoulder so much to compensate for his left shoulder injury, the right shoulder now felt unstable.  On examination, active range of motion of the right shoulder was within normal limits.  The diagnosis was overuse of the right shoulder.

Subsequent to service, the Veteran contends that his right shoulder disorder is causally related to his service-connected left shoulder disability.  Private treatment records dated from June 2000 to March 2008 document the treatment he received for his right shoulder disorder.  These records indicate that the Veteran sustained a work related injury to his right shoulder and subsequently underwent surgical intervention for the right shoulder injury.  

The Veteran underwent VA fee-basis examination in February 2008 to evaluate his left shoulder disability.  The examiner also documented findings relative to the claimed right shoulder disorder.  The examiner remarked that the Veteran was status post right shoulder surgery secondary to injury exacerbated by altered body mechanics due to the left shoulder surgery.  The examiner noted such symptoms as tingling in the ulnar 4th and 5th fingers.  The examiner concluded that the effect of the condition on the Veteran's daily activities was difficulty lifting and overhead work.  In an addendum, the exam provider noted the additional complaints related to the right shoulder but explained that these complaints were not further evaluated during the examination.  The exam provider explained that for fee-basis examinations, VA has instructed that a veteran should only be evaluated for the claimed condition and /or established diagnoses identified on the exam request from VA.  This did not include conditions a veteran brought up for the first time during the examination or secondary conditions identified during the exam which the VA did not include in the request to the exam provider.  

Given its review of the record, the Board finds that service connection for the claimed right shoulder disorder is not warranted.  The Board is aware that in the February 2008 VA fee-basis examination of the left shoulder the examiner remarked that the Veteran was status post right shoulder surgery secondary to injury exacerbated by altered body mechanics due to the left shoulder surgery.  Taking into account that the private treatment records indicate that the Veteran sustained an intervening work related injury to his right shoulder, the Board finds that the rationale for such remarks is not adequately explained.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).  To that end, the Board notes that in the addendum, the exam provider explained that the Veteran had not received a comprehensive evaluation of his claimed right shoulder disorder during the examination.  

The only evidence of record supporting the Veteran's claim is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his claimed right shoulder disorder to his service-connected left shoulder disability.  Although the Veteran has claimed that his right shoulder disorder was related to his service-connected left shoulder disability, the evidence of record does not support his contention.  Thus, his contentions are of minimal probative value.

The Board notes that the Veteran was scheduled for VA examinations in September 2011 and April 2012 to determine the etiology of his claimed right shoulder disability.  As noted above, the Veteran failed to report for either examination and submitted no evidence of "good cause" for his failure to report for the scheduled VA examinations.  Thus, the Board must decide this appeal on the evidence of record.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the evidence of record does not justify allowance of the Veteran's claim.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a right shoulder disorder, to include as secondary to the service-connected left shoulder disability is denied.  
  

ORDER

An evaluation in excess of 10 percent for the service-connected dislocation of the left shoulder status post inferior capsular shift with advancement of subscapularis is denied.

Service connection for a right shoulder disorder, to include as secondary to the service-connected dislocation of the left shoulder status post inferior capsular shift with advancement of subscapularis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


